Citation Nr: 1646309	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  11-12 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent prior to February 12, 2015 and to an evaluation in excess of 70 percent on and after February 12, 2015 for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served honorably in the Army National Guard, with active service from May 1968 to September 1969.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The July 2010 rating decision also denied service connection for hypertension.  In an April 2015 rating decision, the RO granted service connection for hypertension and assigned a 10 percent evaluation effective June 30, 2009.  The Veteran has not expressed disagreement with the effective date or evaluation assigned in the April 2015 rating decision.  Thus, that decision represents a full grant as to that benefit sought on appeal and the Board has limited its scope accordingly.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The April 2015 rating decision also increased the evaluation assigned to the Veteran's service-connected PTSD from 30 percent to 70 percent effective February 12, 2015.  As higher evaluations are available both prior to and following February 12, 2015, the issue of entitlement to a higher evaluation for PTSD for the entire period on appeal remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1998).

This case was previously remanded by the Board in August 2014, and has since been returned for further appellate review.

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Virtual VA.  Virtual VA contains additional VA treatment records from August 2010 to September 2012, and other documents that are duplicative of those in VBMS, or not relevant to the issues on appeal.  


FINDINGS OF FACT

1.  Prior to September 1, 2010 the Veteran's PTSD more nearly approximated occupational and social impairment with deficiencies in most areas such as work, social relationships, judgment, and mood due to unprovoked irritability, difficulty in adapting to work or a work-like setting, and inability to establish and maintain effective relationships outside of his family.

2.  On and after September 1, 2010 the Veteran's PTSD more nearly approximate total occupational impairment and social impairment.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, prior to September 1, 2010 the criteria for a 70 percent evaluation, but no higher, for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.130, Diagnostic Code 9411 (2015).

2.  Resolving all reasonable doubt in the Veteran's favor, on and after September 1, 2010 the criteria for a 100 percent evaluation for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran is challenging the evaluation assigned in connection with the grant of service connection for PTSD.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file.  The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  

The Veteran was afforded VA examinations in July 2010 and February 2015 in connection with his claim.  The Board finds that the VA examination reports and opinions, when taken together, are adequate to decide the case because they are predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  In addition, the 2010 and 2015 examinations, when taken together, fully address the rating criteria that are relevant to rating the disability in this case.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a) (2014).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).  Based on the foregoing, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

The Board also finds compliance with the Board's prior remand directives.  This case was first remanded by the Board in August 2014 to obtain any outstanding Social Security Administration (SSA) records and VA Medical Center records since September 2012, and to obtain a VA examination to assess the current severity of the Veteran's service-connected PTSD.  A review of the record shows that all development was completed in compliance with the Board's 2014 remand directives.  SSA provided a negative response for records, and the Veteran submitted a statement indicating that he had not applied for SSA disability benefits.  The outstanding VA treatment records were obtained and associated with the claims folder, and the Veteran was provided with a VA examination in February 2015 to assess the current severity of his PTSD.  The RO then issued a Supplemental Statement of the Case addressing the newly received evidence.  Accordingly, additional remand is not warranted.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board will proceed to address the merits of the claim.

Increased Evaluations for PTSD

The Veteran seeks an initial evaluation higher than 30 percent for service connected PTSD, and an evaluation higher than 70 percent on and after February 12, 2015.  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing the Veteran's symptomatology with the criteria set for the in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.1.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2015).

For an appeal of an initial disability evaluation, the Veteran's entire medical history is to be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  When a claimant disagrees with an initially assigned disability evaluation, the Board is required to consider whether the Veteran is entitled to separate evaluations for distinct periods based on the facts found during the appeal period, a practice known as "staged ratings."  Fenderson, 12 Vet. App. at 126-27; Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2015).  That DC uses the General Rating Formula for Mental Disorders, which provides for a 30 percent rating for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and/or mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  Id.

Global Assessment of Functioning (GAF) scale scores are based on a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).

The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 71 to 80 reflects that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a veteran's disability and assigning ratings.  38 C.F.R. § 4.130 (2015).  However, they are just one of many factors considered when determining a rating.

The specified factors for each rating for mental disorders are examples, rather than requirements, for that particular rating.  The Board will not limit its analysis solely to whether a veteran exhibited the symptoms listed in the rating criteria.  The Board will instead focus on the level of occupation and social impairment caused by the symptoms.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, "[w]ithout those examples, differentiating a 30% evaluation from a 50% evaluation would be extremely ambiguous."  Mauerhan, 16 Vet. App. at 442. The list of examples "provides guidance as to the severity of symptoms contemplated for each rating."  Mauerhan, 16 Vet. App. at 442.  Each particular rating "requires sufficient symptoms of the kind listed in the [] requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms; the length of remissions; and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. 4.126(a) (2015).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluation the level of disability from a mental disorder, the extent of social impairment in considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. 4.126(b) (2015).

An August 2007 Core Physician record reported that the Veteran presented as angry about the medical insurance system and Vietnam.  At that time the Veteran's depression was assessed as being under fair control.

The Veteran submitted a June 2009 Psychosocial Assessment report completed by a social worker therapist at The Vet Center.  The Veteran had provided a history of being an unemployed, fulltime caretaker for his wife since May 2008.  He reported current symptoms of avoidance, anxiety, and mistrust of the government, major panic attacks, elevated blood pressure, and disturbance of mood.  Upon mental status examination, the Veteran's appearance was tense and guarded; and his manner was defensive, yet cooperative.  He had average intelligence, was oriented, and his speech was pressured but coherent.  His motor activity was restless and his affect was bland and labile, yet appropriate.  The Veteran's memory function and judgment were impaired due to his emotions, and he evidenced disordered thinking.  There was no evidence of delusions or hallucinations, or suicidal or homicidal thoughts.  The Veteran also exhibited the following criteria for posttraumatic stress disorder: recurrent intrusive thoughts; flashbacks, hallucinations, and/or illusions; avoidance of thoughts, feelings or conversations of the trauma; diminished interest in activities; restricted affect; sense of shortened future; and sleep disorder.  The social worker diagnosed chronic, delayed posttraumatic stress disorder.

Treatment records from Core Physicians show that in September 2008, December 2008, and July 2009, the Veteran's anxiety, PTSD, and depression were assessed as controlled.  At those times there was no unusual anxiety or evidence of depression.

In September 2009, the Veteran presented for a VA mental health consultation.  The Veteran gave a history of anger since returning from Vietnam.  He reported that he still had an exaggerated startle response, was hypervigilant, did not sleep well, and had panic attacks.  The Veteran denied any past or present suicidal or homicidal ideations, history of violence or legal problems, or any substance abuse.  The Veteran reported being currently married and having adult children, and that family was very important to him.  He also reported that he worked part-time doing construction, and was involved in his local church.  The examiner diagnosed anxiety disorder and PTSD, and assigned a GAF of 65.

At an October 2009 VA mental health appointment, the Veteran reported symptoms of a panic attacks that began in the early 1970s.  Upon mental status examination, the Veteran was appropriately groomed.  He was anxious, and his affect was congruent to his mood.  The Veteran's speech was normal, but slightly pressured.  His thought processes were logical and goal oriented, and his cognition was intact.  The Veteran denied suicidal or homicidal ideations.  At another VA mental health appointment that month, the Veteran spoke regarding the importance of family in his life.  He endorsed anxiety regarding finances, and reported that he was still using medication to manage panic attacks.  Upon mental status examination, there was no change from the prior appointment.

At a December 2009 VA mental health appointment, the Veteran reported that he had to take his wife to the emergency room the day prior.  He stated that he was very calm in the situation and that he relied on his medic training.  The Veteran was also agitated by the compensation and pension process for his then-pending PTSD service connection claim.  Upon mental status examination, the Veteran was appropriately groomed.  He was anxious, and his affect was congruent to his mood.  The Veteran's speech was normal, but slightly pressured.  His thought processes were logical and goal oriented, and his cognition was intact.  The Veteran denied suicidal or homicidal ideations.  The mental health provider noted that the Veteran did have panic attacks that appeared to be unrelated to his Vietnam experiences, and indicated that the Veteran did not meet the full criteria for a PTSD diagnosis.

In a December 2009 letter, the Veteran's pastor wrote that he had witnessed the Veteran go through long periods of "deep depression," during which he required help from others.  The Board notes that the Veteran's pastor is competent to report his personal observations of the Veteran's behavior.  Layno v. Brown, 6 Vet. App. 465 (1994).

At a January 2010 mental health appointment, the Veteran presented as frustrated with the government.  The Veteran endorsed feelings of anger and hypervigilance.  The mental health provider indicated that the Veteran's mental health symptoms did not meet the full criteria for a PTSD diagnosis.  Upon mental status examination, the Veteran was appropriately groomed, his mood was anxious, and his affect was congruent to his mood.  The Veteran's speech was normal, but slightly pressured.  His thought processes were logical and goal oriented, and his cognition was intact.  The Veteran denied suicidal or homicidal ideations.  The Veteran indicated that he felt he had adapted to his mental health symptoms and was happy with how he coped.

At a February 2010 VA mental health appointment, the Veteran reported that he had been keeping busy with work.  The Veteran relayed frustrations he felt when he returned from Vietnam, but stated that he had adapted to overcome his negative experience.  With regard to therapy goals, the Veteran reported that he was comfortable with the status quo and not interested in change.  Upon mental status examination, the Veteran was appropriately groomed.  He was anxious and irritable, and his affect was congruent to his mood.  The Veteran's speech was normal, but slightly pressured.  His thought processes were logical and goal oriented, and his cognition was intact.  The Veteran denied suicidal or homicidal ideations.  The Veteran was assessed as having a long history of adapting to traumatic situations and as being quite resilient in spite of his experienced.

The Veteran underwent a VA PTSD examination in July 2010.  At that time the Veteran reported current symptoms of anger, depression, anxiety, and low self-esteem.  He reported that he was currently married and had two sons, and that he had good relationships with them all.  The Veteran reported feeling anxious and depressed at times, but that his temper was under control.  The Veteran was currently employed part time as a carpenter for a friend.  He reported that he continued to be a good worker and took pride in his work, but had  "bad days" where he had to take leave from work.  He denied having any close friends, and stated that he saw extended family very little.  He reported his only hobby was investing.

Upon mental status examination, the Veteran's behavior was tense and his speech was pressured.  His mood was irritable and anxious with underlying depression, and his affect was appropriate to his mood.  The Veteran was oriented, and had average intelligence.  There was no evidence of depersonalization, derealization, hallucinations, or illusions.  The Veteran's thought process was circumstantial, but he was easily redirected.  There were no preoccupations, obsessions, or delusions.  The Veteran denied suicidal or homicidal ideation.  His attention, concentration, and memory were commensurate with age; and his abstract thinking, insight, reasoning, and judgment were within normal limits.  

With regard to PTSD symptoms, the Veteran reported daily thoughts regarding traumatic events that occurred in Vietnam that caused him to feel angry.  The Veteran reported nightmares once every five to six months, but the Veteran's wife reported that they were more frequent.  The Veteran also displayed symptoms of hypervigilance, emotional numbness, easy startle response, dislike of loud noises, angry demeanor, and a sense of demoralization about the Vietnam War.  The examiner diagnosed PTSD; depression disorder, not otherwise specified secondary to PTSD; and alcohol abuse secondary to PTSD in full sustained remission.  The examiner also assigned a GAF score of 55 indicative of moderate symptoms, good family relationships, and a part-time job.  The examiner indicated that the Veteran's PTSD resulted in occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to signs and symptoms but generally satisfactory functioning in routine behaviors, self-care, and normal conversation.  

In a September 2010 letter, the Veteran's employer wrote that the Veteran was an asset to the construction company; but that on a daily basis the employer witnessed the Veteran struggle with serious emotional problems that at times caused the Veteran to be incapable of interacting with others.  The employer wrote that the Veteran's sudden mood changes began to deteriorate his ability to perform as a project manager, and that the Veteran had to take off significant time from work due to his emotional problems, and that it had eventually became difficult to rely on him to come to work at all.  

At a September 2010 VA mental health appointment, the Veteran presented with complaints of anger, anxiety, and depression.  He reported that he did not socialize, and would become depressed when thinking about his VA claims.  Upon examination, the Veteran was casually dressed, alert, and oriented.  His mood was irritable and angry and his affect was animated.  He denied suicidal, homicidal, or delusional ideations.  The Veteran was somewhat tangential in his presentation of his difficulties with his war experiences and with the VA claims process.  His memory was intact, his intelligence was normal, and his insight and judgment were fair.  The Veteran was assessed as having PTSD with primary symptoms of anger and anxiety that had worsened since he filed his claim for service connection for PTSD.  

At October 2010 VA mental health appointments, the Veteran reported feeling mildly depressed at times, with reduced anxiety.  He reported that he continued to take care of his family, and was active in investing in the stock market.  The Veteran also endorsed a severe avoidance of getting close to anyone due to the loss of several important people in his life.  Upon mental status examination, the Veteran was casually dressed, alert, and oriented.  His affect was tense and his mood was anxious.  He denied suicidal, homicidal, or delusional ideations.  He did not appear to respond to internal stimuli, and was not loose or tangential.  His memory was intact, his intelligence was normal, and his insight and judgment were fair.  The Veteran was assessed as having a difficult childhood and feeling abandoned by the government.  It was also noted that the Veteran survived as a result of his own perseverance, and had done a good job taking care of his family.    

At a January 2011 VA mental health appointment, the Veteran reported that he had a difficult holiday season and was anxious and depressed.  He stated he felt that he was on an "emotional rollercoaster."  He stated that he infrequently left his house.  He endorsed an easy startle response, occasional bad dreams, intrusive memories, and intermittent crying spells.  He reported that he continued to work on investing his retirement fund in the stock market.  He stated that he used his medication for acute symptoms once a week when he would become very anxious or upset.   Upon mental status examination, the Veteran was casually dressed, alert, and oriented.  His mood was irritable and depressed and his affect was tense.  He denied suicidal, homicidal, or delusional ideations.  He was not loose or tangential.  His memory was intact, his intelligence was normal, and his insight and judgment were fair.  

At a February 2011 VA mental health appointment, the Veteran reported that he had been isolating himself at home, and had not left his house in ten days prior to the appointment.  He reported becoming very upset when other people acted "stupid."  He stated that he continued to limit his social interactions.  The Veteran reported periods of depression and anxiety, and that he continued to have recurrent intrusive memories.  He also reported that his sleep had improved, but that he still had nightmares several times a month.  Mental status examination showed no change from the prior month.  The Veteran was assessed as having ongoing anxiety and irritability, and was adapting to his symptoms by withdrawing and avoiding exposure.

At a March 2011 VA mental health appointment, the Veteran reported being concerned about his granddaughter who he was helping through college, and that he was getting out of his house more.  He reported ongoing anger problems that he coped with by avoiding triggering situations.  He reported getting at least 7 hours of sleep, but that he frequently awoke in the night.  He also endorsed having occasional depressed periods.  Upon mental status exam, the Veteran casually dressed, alert, and oriented.  His affect was irritable and his mood was angry.  He denied suicidal, homicidal, or delusional ideations.  The Veteran's memory was intact, his intelligence was normal, and his insight and judgment were fair.  The Veteran was assessed as having ongoing irritability, but was now able to get out of the house.  

At a May 2011 VA mental health appointment, the Veteran reported feeling extremely apathetic, unmotivated, and lethargic.  The Veteran also reported short term memory problems, and lack of self-confidence.  Mental status examination findings were consistent with the findings from March 2011.  

At an August 2011 VA mental health appointment, the Veteran reported that he continued to spend most of his time at home because he did "not agree with the world."  He stated that he generally felt depressed and negative, but denied any suicidal ideations.  Upon mental status examination, the Veteran case casually dressed, alert, and oriented.  His affect was tense, and his mood was mildly anxious but easily transformed to intensified anger when discussing certain topics.  There was no evidence of homicidal, suicidal, or delusional ideations.  The Veteran's memory was intact, his intelligence was normal, and his insight and judgment were fair.  The Veteran was assessed as having irritability and mild depression.

At an August 2012 VA mental health appointment, the Veteran reported that he continued to be anxious and upset with mood fluctuations and depression.  He endorsed some positive benefit from medication.  He reported sleeping 6 to 6.5 hours a night and having intermittent nightmares.   He denied any suicidal ideations.  Mental status examination findings showed no change from August 2011.  The Veteran was assessed as having ongoing irritability and mild depression, but comfortable with his current medications, and was assigned a GAF of 58 indicative of moderate symptoms.

At a July 2013 VA mental health appointment, the Veteran expressed anger towards the government and VA.  He stated that he continued to receive good support from his wife.  Upon mental status examination, the Veteran was appropriately attired and groomed.  He was difficult to engage, had mild psychomotor agitation, and mildly pressured speech.  His affect was irritable.  The Veteran's though process was tangential, and his insight and judgment were limited.  There was no evidence of suicidal or homicidal ideations, psychosis, or audio or visual hallucinations.  The Veteran was assessed as having chronic and severe PTSD and assigned a GAF of 50.

At a September 2013 VA mental health appointment, the Veteran endorsed ongoing anger towards VA regarding how he was treated upon returning from Vietnam.  The Veteran's assessment was unchanged from his prior visit.

At an October 2013 VA mental health appointment, the Veteran reported that he continued to feel a lot of anger with the VA claims process, but that he did not feel that level of anger on a day -to-day basis.  He reported that after he returned from Vietnam, he became estranged from his extended family because of his PTSD symptoms.  Upon mental status examination, the Veteran was appropriately attired and groomed.  He had mild psychomotor agitation, his speech was mildly pressured, and his affect was irritable but less so than at his last session.  His thought process was tangential, and his judgment and insight were limited.  There was no evidence of suicidal or homicidal ideations, psychosis, or audio or visual hallucinations.  The Veteran was assessed as having severe PTSD with primary symptoms of anger, irritability, isolation, and hypervigilance; and as having some obsessive compulsive personality disorder characteristics.  The Veteran was assigned a GAF score of 45

At a January 2014 VA mental health appointment, the Veteran discussed how he was currently helping his grandchildren with school related issues, and working on a project to minimize the commercial zone in his town.  Upon mental status examination, the Veteran was appropriately attired and groomed.  He had mild psychomotor agitation, his speech was mildly pressured, and his affect was irritable.  His thought process was tangential, and his judgment and insight were limited.  There was no evidence of suicidal or homicidal ideations, psychosis, or audio or visual hallucinations.  The Veteran was assessed as having severe PTSD with primary symptoms of anger, irritability, isolation, and hypervigilance; and as having some obsessive compulsive personality disorder characteristics.  The Veteran was assigned a GAF score of 55

At a May 2014 VA mental health appointment, the Veteran presented as very angry with VA in regards to his claims process.  There was no change in the Veteran's mental status examination or assessment from his January 2014 appointment.

In an October 2014 statement, the Veteran wrote that he did not apply for SSA disability benefits, but rather for early retirement.  He stated that he had tried to work part time, but was finding it increasingly difficult due to increased anxiety, depression, poor concentration, and hopelessness.  The Veteran reported that he stopped working in July 2010 following a work accident.

The Veteran underwent another VA examination in February 2015.  At that time, the Veteran gave a history of being married for 47 years and having good relationships with his wife and his two adult sons.  He reported that he had last worked as a self-employed carpenter since July 2009 when he accidently cut off part of his finger, he stated at the time of the accident he was "getting worked up talking about Vietnam."  The Veteran reported that his ongoing mental health problems included anger and social isolation.  He stated he stopped receiving VA mental health treatment in 2014 because he was not "getting the answers [he] wanted to hear."  He reported that a year prior he was in a meeting with officials from his town regarding the town's plan to put in sidewalks, and became extremely verbose to the point that the town official felt physically threatened by the Veteran.  He reported that on a day-to-day basis, he did chores and worked on his online stock investments.  The Veteran's only social interaction was his immediate family.  

Upon mental status examination, the Veteran's appearance was appropriate; his behavior was tense and angry; he had psychomotor agitation; his speech was loud, aggressive, verbose, and pressured; his mood was irritable, angry, anxious, depressed, and despairing; and his affect was congruent with his mood.  There was no evidence of depersonalization, hallucinations, or illusions; however, there were occasional episodes of derealization in the form of flashbacks.  The Veteran's thought processes were goal directed, but he had the tendency to be circumstantial.  There was no evidence of preoccupations, obsessions, delusions, or suicidal or homicidal ideations.  The Veteran was oriented and had average intelligence; but he had mild problems with attention, concentration, and short term memory.  The Veteran's abstract thinking and insight were below average, and his judgment depended on his stress level.  The Veteran endorsed constant symptoms of depression and anxiety, and that his temperament was irritable to the point that he stayed home.  

The examiner indicated that the Veteran's PTSD produced symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective work relationships, and grossly inappropriate behavior.  The examiner opined that due to his PTSD, the Veteran was unable to obtain and sustain gainful employment due to his inability to work with others as a result of emotional volatility.

The foregoing evidence demonstrates that prior to September 1, 2010 the Veteran's PTSD symptoms more nearly approximated the 70 percent evaluation criteria due to occupational and social impairment with deficiencies in most areas such as work, judgment, thinking, and mood due to symptoms of panic attacks, periods of significant depression, impaired judgment and memory, disordered thinking, periods of unprovoked irritability, difficulty in adapting to stressful circumstances including work or a work-like setting, and inability to establish and maintain effective relationships outside of the Veteran's immediate family.  See September 2009 psychosocial assessment; see October 2009 VA mental health note; see December 2009 pastoral letter; see September 2010 employer letter.  

The Board acknowledges that there is some evidence tending to show that the Veteran's PTSD symptoms were not severe enough to warrant a 70 percent evaluation.  For example, VA mental health treatment records from 2010 show that the Veteran had learned to cope with his PTSD symptoms, and the July 2010 VA examiner did not find any deficiencies in the Veteran's memory or judgment.  Nevertheless, the primary concern is the level of occupational and social impairment caused by the Veteran's PTSD.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  To that end, the Board notes that in a February 2011 VA mental health record, the Veteran's coping strategies were identified as withdrawal and avoidance, which further supports a finding of heightened occupational and social impairment.  

With regard to the effect of the Veteran's PTSD symptoms on occupational functioning, prior to September 1, 2010 the Veteran was employed on a part-time basis.  See June 2009 psychosocial assessment; September 2009 VA mental health consultation.  While the Veteran reported that he was unemployed at the June 2009 psychosocial assessment and that he had stopped working in July 2009 at the February 2015 VA examination, those statement are inconsistent with each other and contradicted by the Veteran's September 2009 and February 2010 reports, and the September 2010 letter from his employer.  The Board finds the July 2010 date to be most credible, as that date is confirmed by both the Veteran and referenced by his employer.   Even though the Veteran was only working part-time, the evidence shows that he had to take additional time off during periods of significant PTSD symptoms, specifically his inability to interact with others during periods of anger and irritability.  See July 2010 VA examination; September 2010 employer letter.  In light of the fact that the Veteran was only able to work part time and still had to take off additional time from work due to his PTSD symptoms, the Board finds that the Veteran's PTSD was productive of occupational impairment due to difficulty in adapting to a work-like setting, but not total occupational impairment.  See 38 C.F.R. § 4.130, DC 9411. 

With regard to the effect of the Veteran's PTSD symptoms on his social functioning, prior to September 1, 2010 the record shows that the Veteran had no close friends, and only maintained effective relationships with his immediate family.  See July 2010 VA examination.  Thus, there is evidence that the Veteran's PTSD symptoms also caused difficulty in establishing and maintaining effective work and social relationships.  Accordingly, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the level of occupational and social impairment resulting from the Veteran's PTSD more nearly approximates the 70 percent rating criteria prior to September 1, 2010.  See 38 C.F.R. §§ 3.102, 4.130 DC 9411.  The evidence does not, however, show that the Veteran was entitled to an evaluation in excess of 70 percent prior to September 1, 2010 as the Veteran was not totally socially or occupationally impaired prior to that date.  The Veteran was still working part time, had close relationships with his immediate family, and was involved in a local church despite his significant symptoms.  Thus, the Board finds that the Veteran is not entitled to an evaluation higher than 70 percent for PTSD prior to September 1, 2010.   

On and after September 1, 2010, the evidence demonstrates that the Veteran's PTSD was productive of total occupational impairment, and near total social impairment.  The record demonstrates that the Veteran began to have worsening PTSD symptoms of anger and anxiety beginning in September 2010.  See September 2010 VA mental health record.  The Veteran has testified that he stopped working in July 2010 following a work accident.  See October 2014 statement.  The Veteran attributed the accident to distraction from being angry while discussing Vietnam.  See February 2015 VA examination.  The Veteran reported that following the accident, he was unable to work due to depression, poor concentration, and hopelessness.  See October 2014 statement.  In the September 2010 letter, the Veteran's employer had written that the Veteran had stopped coming to work due to his emotional problems and inability to interact with others.  The 2015 VA examiner adequately opined that the Veteran's PTSD caused the Veteran to be unable to obtain and maintain employment due to his emotional volatility.  Thus, the Board finds that the Veteran's PTSD was productive of total occupational impairment as of September 1, 2010.

After September 2010, the Veteran's social isolation increased and he infrequently left his home.  See October 2010 VA mental health record; January and February 2011 VA mental health records; February 2015 VA examination.  The 2015 VA examiner also noted that the Veteran's PTSD resulted in an inability to establish effective work relationships, and grossly inappropriate behavior.  Although the Veteran did not manifest all symptoms identified in the 100 percent rating criteria, the primary focus is on the level of occupational and social impairment.  In this case, the evidence shows that as of September 1, 2010 the Veteran's PTSD was productive of total occupational impairment and near total social impairment.  Thus, resolving any reasonable doubt in the Veteran's favor, the criteria for a 100 percent evaluation on and after September 1, 2010 for service-connected PTSD are met.  See 38 C.F.R. §§ 3.102, 4.130 DC 9411.

Extraschedular Consideration

The Board has also considered the provisions of 38 C.F.R. § 3.321(b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that prior to September 1, 2010 the Veteran's PTSD was so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluations for the service-connected disability are inadequate.  The Veteran's PTSD symptoms are fully contemplated by the rating criteria focusing on the level of occupational and social impairment resulting from such symptoms.  As such, the Board concludes that referral for extraschedular consideration is not warranted here. 

In addition, a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  Yancy v. McDonald, No. 14-3390 (Ct. Vet. App. Jan. 12, 2016).


ORDER

Prior to September 1, 2010, entitlement to an initial evaluation of 70 percent for service-connected PTSD is granted.

On and after September 1, 2010, entitlement to an evaluation of 100 percent is granted.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


